Citation Nr: 0421606	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-17 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.   
 
2.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity.   
 
3.  Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which, 
in pertinent part, granted service connection and a 20 
percent rating for diabetes mellitus; granted service 
connection and a 10 percent rating for peripheral neuropathy 
of the right lower extremity; and granted service connection 
and a 10 percent rating for peripheral neuropathy of the left 
lower extremity.  The veteran appeals for higher ratings.  


REMAND

The veteran was last afforded a VA heart examination, which 
addressed his diabetes mellitus, in July 2001.  It was noted 
that he was diagnosed with diabetes three years earlier and 
that he was taking Glucophage and Glucotrol.  The veteran 
reported that he had not been in acidosis or a coma, that he 
had never been on insulin, and that he had no renal or 
circulatory complications of diabetes to his knowledge.  The 
examiner noted that the veteran was a type II diabetic.  The 
impression included type II diabetes mellitus.  

Additionally, the veteran was last afforded a VA neurological 
examination in January 2002.  At that time, he reported that 
about two and a half years previously, he began to notice 
some numbness and tingling as well as tenderness in the 
anterior half of both feet.  The veteran stated that he did 
not believe there were any limitations on his walking or 
standing related to his condition at that time.  The 
impression was mild distal symmetrical sensory peripheral 
neuropathy of both lower extremities secondary to diabetes 
mellitus.  

The veteran's representative has requested another 
examination.  Also, in his June 2002 notice of disagreement, 
the veteran specifically stated that his feet and leg 
problems had worsened.  In his November 2002 substantive 
appeal, the veteran reported that he was on insulin, that he 
observed a strict diet, and that he limited his daily 
activities, mostly in the area of walking.  

Further, the record indicates that the veteran has received 
subsequent treatment for his diabetes mellitus and peripheral 
neuropathy of the right and left lower extremities since the 
examinations noted above.  A January 2002 lab report from the 
Jacksonville Medical Clinic indicated that the veteran was 
starting insulin.  A January 2002 treatment entry from such 
facility noted that the veteran was following an ADA diet.  
The diagnoses included diabetes type II, uncontrolled, with 
neuropathy and nephropathy.  An April 2002 entry indicated an 
assessment of diabetes type II, uncontrolled and a November 
2002 entry noted an assessment of diabetes mellitus, type II, 
with better control.  A December 2002 statement from M. G. 
Morse, M.D., of the Jacksonville Medical Clinic, noted that 
the veteran had diabetes and that he required an ADA diet, 
oral agents, and insulin.  It was noted that the veteran had 
neuropathy of the feet with pain, numbness, and tingling.  
Dr. Morse indicated that the veteran was able to do normal 
personal daily activities.  

A February 2003 report from the Jacksonville Medical Clinic 
noted that the veteran reported that he felt well except for 
his feet.  He stated that he had pain and numbness, that was 
constant at times, as well as throbbing.  The veteran also 
complained of pain in the left upper arm.  The diagnoses 
included diabetes mellitus, type II, with neuropathy.  

Given such factors, and the time that has elapsed since the 
last examinations (about 3 years for diabetes mellitus and 2 
and 1/2 years for peripheral neuropathy of the lower 
extremities), it is the judgment of the Board that the duty 
to assist the veteran with his claims includes obtaining 
recent treatment records and providing him with a current VA 
examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since February 2003 for 
diabetes mellitus and right and left leg 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his service-connected diabetes 
mellitus and peripheral neuropathy of the 
right lower extremity and left lower 
extremity.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the veteran's conditions under 
Diagnostic Codes 7913 and 8521 should be 
reported.  

3.  Thereafter, the RO should review the 
claims for higher ratings for diabetes 
mellitus, peripheral neuropathy of the 
right lower extremity, and peripheral 
neuropathy of the left lower extremity.  
If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




